Kupferman, J. P. (dissenting in part).
I would affirm.
While the religious aspect adds a fillip, the simple contention here in opposition to the husband’s claim on the promissory notes is duress in that to obtain the husband’s agreement to a divorce, substantial economic concessions had to be made to him.
There is no contention of deceit or withholding of information. (See, Christian v Christian, 42 NY2d 63, 72.) In this matter both parties were represented by counsel and voluntarily entered into a stipulation of settlement in open court. No one is even close to becoming a public charge. (See, General Obligations Law § 5-311.)
For the court now to require a trial of the allegations of such pressure is to involve policing of every divorce arrangement where one party is more anxious than the other to achieve a dissolution and makes economic concessions to obtain it. Here, the husband may have been the beneficiary. In other situations it could be the wife. The more concessions you make, the greater the likelihood that, having obtained your quid pro quo in the divorce, you can then proceed to disavow the economic commitment and have a court aid in the approach.
*98Sullivan, Rosenberger and. Ellerin, JJ., concur with Wallach, J.; Kupferman, J. P., dissents in part in an opinion.
Resettled order, Supreme Court, New York County, entered on November 13, 1985, modified, on the law, to deny summary judgment on the first cause of action, and to deny dismissal of the second affirmative defense and the second and third counterclaims, and otherwise affirmed, without costs and without disbursements, and judgment of said court, entered on March 21, 1986 is reversed, on the law, and the judgment is vacated, without costs and without disbursements.